820 F.2d 1220Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph WILLIAMS, Plaintiff-Appellant,v.Harry HUGHES, Governor of Maryland;  Jon P. Galley,Commissioner;  George H. Collins, Warden;  Wayne S. Barry;Robert W. Antelman;  Nurse McKenzie;  Clara Culbert;  BarbWelsh;  P.A.M. Johnson;  Sergeant Montgomery;  OfficerPeguese;  Lieutenant Ebert;  Lieutenant Robinson;  LesterWright;  Major Hansen, Defendants-Appellees.
No. 87-7526.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1987.Decided June 8, 1987.

Before RUSSELL, WIDENER and WILKINSON, Circuit Judges.


1
Joseph Williams, appellant pro se.


2
Richard M. Kastendieck, Stephen Howard Sachs, Attorney General, Office of the Attorney General of Maryland, for appellees Hughes, Galley, Collins, McKenzie, Welsh, Montgomery, Peguese, Ebert, Robinson, Wright and Hansen.


3
E. Fremont Magee, Pamela K. Loya, Piper & Marbury, for appellee Barry.


4
Charles Russell Fields, Simmons & Fields, for appellee Culbert.

PER CURIAM:

5
Joseph Williams, a Maryland inmate, seeks to appeal the judgment of the district court dismissing his civil action brought pursuant to 42 U.S.C. Sec. 1983.  The district court entered final judgment in this case on November 19, 1986.  Williams noted his appeal on December 29, 1986, forty days after entry of judgment and ten days later than the period prescribed by Fed.R.App.P. 4(a)(1).


6
Under Fed.R.App.P. 4(a)(1), an appeal must be noted within thirty days after the entry of judgment.  Under Fed.R.App.P. 4(1)(5), a district court, "upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than thirty days after the expiration [of the appeal period]."  Absent a request for extension of the appeal period, a notice of appeal filed in this second thirty-day period is untimely and ineffective to confer appellate jurisdiction.   Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Williams failed to request an extension of the appeal period under Fed.R.App.P. 4(a)(5).  Therefore this Court lacks jurisdiction to hear Williams' appeal.


7
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this case for lack of jurisdiction.


8
DISMISSED.